 



Exhibit 10.1
(QUIKSILVER LOGO) [a38019a3801901.gif]
February 11, 2008
PERSONAL AND CONFIDENTIAL
VIA HAND DELIVERY
Mr. Bernard Mariette
c/o Quiksilver, Inc.
15202 Graham Street
Huntington Beach, California 92649

  Re:   Separation and Transition Agreement

Dear Bernard:
This letter (“Agreement”) will confirm the agreement and understanding we have
reached regarding your transition and departure from, and consulting
relationship with, Quiksilver, Inc. (“Quiksilver” or the “Company”). In that
regard, we have agreed as follows:

1.   End of Employment Relationship/Severance Pay Period.

  A.   Your employment with the Company will end for all purposes on
February 11, 2008 (the “Separation Date”). Effective as of the Separation Date,
you are resigning as President of the Company and as a member of the Company’s
Board of Directors. You are also resigning as a director and officer from any of
the Company’s subsidiaries where you serve in any such capacity.     B.   The
Company will pay you severance pay in the total amount of $2,850,000, less
required tax deductions and withholdings (“Severance Pay”), payable as follows:

  (i)   A lump sum payment of $1,425,000, less required tax deductions and
withholdings, payable on August 29, 2008;     (ii)   Beginning September 1,
2008, and continuing through February 28, 2009 (the “Severance Pay Period”), the
Company shall compensate you on its regular payroll dates in the monthly amount
of $237,500, less legally required withholdings and deductions. Checks will be
sent to your home address.

-1-



--------------------------------------------------------------------------------



 



  C.   Except for the strategic advisory services provided by you as a
consultant after the Separation Date pursuant to Paragraph 3, which the Company
is separately paying for, you will not be required to perform any duties during
the Severance Pay Period. Through the end of the Severance Pay Period and
afterwards, you are expected to conduct yourself in a positive and professional
manner as it pertains to Quiksilver.     D.   Your health insurance coverage
will cease after the Separation Date, unless you timely elect and pay for
continued coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”). If you desire such continued health coverage under COBRA, the
Company will be responsible for the premiums for such coverage in the same
amounts as if you had remained actively employed, up to a maximum of $1,300 per
month, through the earlier of (i) March 1, 2009, or (iii) the date you become
eligible for health insurance coverage under another employer’s plan. You will
be responsible for all other premiums.     E.   Nothing in this Agreement shall
constitute a waiver of any benefits which are already vested as of the
Separation Date, under any Company 401(k) or employee welfare benefit plan, and
you shall remain fully entitled to all such benefits, if any, in accordance with
the terms of the applicable plan.     F.   Except for any continuing and
surviving obligations of yours thereunder (e.g., protection of Quiksilver’s
trade secrets and proprietary and confidential information), any and all
employment agreements you may have with Quiksilver (including, without
limitation, that certain agreement dated May 25, 2005, and amended December 21,
2006) are deemed fully terminated and of no further force or effect. You have no
right to any additional compensation, equity or benefits under any such
employment agreement. In addition to your continuing duties to protect the
Company’s trade secrets and proprietary and confidential information, you will
also agree to execute a confidentiality agreement with the Company in connection
with your due diligence efforts regarding a potential purchase by you, or a
group with which you are (or become) affiliated, of Skis Rossignol S.A.S. or any
of its affiliates or subsidiaries.     G.   After the Separation Date, you are
not eligible for, and will not receive, any other compensation or benefit except
as specifically provided herein (including, but not limited to, any additional
bonuses, incentives, stock option grants, stock grants, payments with respect to
any outstanding awards under the Company’s Long Term Incentive Plan or the
Annual Incentive Plan, expense reimbursement or employee benefits).     H.   The
Company will issue a press release announcing your resignation, the material
text of which is attached as Attachment “B”. In addition, the parties agree that
they will not knowingly or intentionally disparage the other during the
Severance Pay Period.

-2-



--------------------------------------------------------------------------------



 



2.   Stock Options and Restricted Stock.

  A.   Attached hereto as Attachment “A” is a schedule of your vested and
unvested stock options and restricted stock as of the date of this Agreement. It
is anticipated that following the Separation Date, you will continue to provide
Services (as defined in your stock option agreements) to the Company for some
limited period of time as provided in Paragraph 3 below. The date upon which you
cease to provide Services to the Company pursuant to Paragraph 3 below is
referred to as the “Services Cessation Date.” All of your unvested stock options
which have not previously expired will accelerate and vest on the Services
Cessation Date. Any unexercised stock options on the Services Cessation Date
which have not previously expired will remain exercisable for a period of
(i) ninety (90) days with respect to stock options granted to you prior to
May 25, 2005 and (ii) twelve (12) months with respect to stock options granted
to you on or after May 25, 2005, (commencing with the Services Cessation Date)
after which they will expire and cease to be exercisable; provided, however,
that in no event may such stock options be exercised after their expiration date
and they may terminate and cease to be exercisable earlier in the event of a
corporate transaction as provided in your individual stock option agreements.
All other terms of your stock options shall continue to be governed by the
applicable plan pursuant to which they were issued and the applicable stock
option agreements.     B.   On February 11, 2008, all 245,000 shares of
restricted stock of the Company held by you (copies of which you have reviewed
incident to the execution of this Agreement) shall expire and be surrendered to
the Company.     C.   Please note that all “blackout” periods under the
Company’s Policy Prohibiting Insider Trading (a copy of which you have reviewed
incident to the execution of this Agreement) will continue to apply to you
through the Services Cessation Date, and you will continue to be subject to
federal and state securities laws which prohibit the purchase or sale of shares
while in possession of material, non-public information.

3.   Strategic Advisory Services.

  You agree that for a 12 month period following the Separation Date, you shall
make yourself available on an as-requested basis to the Company’s Chief
Executive Officer and General Counsel, to provide exclusive strategic advisory
services in connection with the Company’s “Quiksilver”, “Roxy” and “DC” brands
and operations. During the first month following the Separation Date, the
Company will continue to provide you with secretarial assistance. After such
time and during the remainder of the Severance Pay Period, the Company will
provide you with the opportunity to access career transition services (e.g., an
office, answering service, etc.) through a management services company such as
Lee Hecht Harrison or Right Management at a total cost to the Company not to
exceed $15,000. Specifically, however, you will not provide any strategic
advisory services with respect to the Company’s Rossignol subsidiaries, and you
will not have access to any confidential or proprietary information or materials
related to

-3-



--------------------------------------------------------------------------------



 



  such subsidiaries; any access to such information and / or materials shall be
in connection with a formal process dictated by the Company and its professional
advisors. It is anticipated that you will provide most of such strategic
advisory services telephonically or electronically. Your primary contact with
respect to such services shall be Bob McKnight or Charlie Exon. For such
services, you shall receive a fee of $60,000 per month for the first six months
of the consulting period, and $106,666 per month for the final six months of the
consulting period, payable within 30 days following the end of each month during
the term of such strategic advisory services. You acknowledge and agree that
your services pursuant to this Paragraph 3 shall be provided as an independent
contractor and such services shall not be construed to create the relationship
of employer and employee or principal and agent between you and the Company.
During the period you are providing strategic advisory services pursuant to this
Paragraph 3, you shall not be entitled to participate in any of the medical,
dental, insurance or any other benefits provided by the Company for the benefit
of its employees. You will maintain and pay all federal, state and local
disability, worker’s compensation, payroll taxes, self-employment insurance, and
income and other taxes, and the Company will not withhold or pay any such taxes
or insurance on your behalf with respect to compensation for such services.
Also, during the period you are providing strategic advisory services pursuant
to this Paragraph 3, you shall be entitled to a clothing allowance of $350 per
month and you shall be permitted to purchase products from the Company at its
wholesale price, not to exceed $500 in the aggregate per month. Provided that
such expenses are authorized in advance by an executive officer of the Company,
the Company will reimburse you for any reasonable travel expenses (at business
class or comparable rates) or other expenses incurred by you in connection with
providing such strategic advisory services. You acknowledge that it would be a
conflict of interest for you to provide services to a competitor of the Company
while you are engaged to provide the strategic advisory services described
herein. Therefore, the agreement to engage you for strategic advisory services
as set forth in this Paragraph 3 may be immediately terminated by the Company,
in its sole and absolute discretion, if you accept employment with, provide
consulting or other advisory services to, or invest in, any entity that is
competitive with the Company; provided however, that you may invest in, work for
or provide consulting services to Rossignol and its subsidiaries.

4.   Full Understanding and Voluntary Acceptance.

  Quiksilver advises you to consult an attorney prior to executing this
Agreement. In entering into this Agreement, you agree that you have had the
opportunity to seek the advice of an independent attorney of your own choice and
that you understand all the terms of this Agreement. You are executing this
Agreement voluntarily with full knowledge of its significance.

5.   Return of Property/Non-Solicitation.

  A.   Except as otherwise provided below, all Company Property must be returned
within a reasonable period of time after the Separation Date. By signing this
Agreement, you confirm that you will return all keys, magnetic access cards and
all other means of access to the property or offices of the Company, and all
other

-4-



--------------------------------------------------------------------------------



 



      Company property, equipment and documents in your possession or under your
control, including, but not limited to, credit cards, cell phones, PDA’s,
BlackBerries, fax machines, pagers, files, personnel forms, accounting
information and spreadsheets, budgets, compensation data, business plans,
documents and any other property of the Company (“Company Property”) and that
you will not copy, download or retain any such materials.        
Notwithstanding the foregoing, you may retain your laptop computer and printer,
provided that you deliver these items to the Company within a reasonable period
of time after the Separation Date to have the memory erased and software removed
by the Company. (Your personal information, such as photographs, will be copied
to a disc.) You also agree (i) to preserve in confidence and not disclose any
confidential, proprietary, or trade secret information relating to Quiksilver,
or its products, personnel, or financial data, and (ii) not to download, copy or
transfer any documents or software from the Company’s computers.     B.   You
agree that, for a period of one (1) year after the Separation Date, you shall
not, without the prior written consent of the Company, directly or indirectly
through the actions of any other individual or entity, whether for your own
benefit or for that of another individual or entity, (i) solicit, divert or
induce, or attempt to solicit, divert or induce, any individual who is an
employee of any of the Company or any of the Released Parties (as defined below)
to terminate his or her employment; or (ii) solicit, divert or induce, or
attempt to solicit, divert or induce, any individual or entity who is a
supplier, distributor, customer or client of the Company or any of the Released
Parties not to continue as a supplier, distributor, customer or client.

6.   Release of Claims.

  A.   In exchange for the consideration provided herein, you agree to, and by
signing this Agreement do, forever waive and release Quiksilver and each of its
affiliated or related entities, divisions, subsidiaries, foundations, licensees,
shareholders, officers, directors, employees, agents, successors and assigns
(collectively, “Released Parties”), from all known and unknown claims, rights,
actions, complaints, charges, liabilities, obligations, promises, agreements,
causes of action, suits, demands, damages, costs, losses, debts, and expenses of
any nature whatsoever which you ever had, now have, or may claim to have against
any of the Released Parties, including, without limitation, any claim arising
out of (i) any aspect of your employment or the termination of your employment
with the Company; (ii) any restrictions on the right of Quiksilver to terminate
your employment or any employment agreement with you; (iii) any agreement,
understanding or inducement, oral or written, express or implied, between you
and any of the Released Parties, including any employment agreement (including,
without limitation, that certain agreement dated May 25, 2005, and amended
December 21, 2006); (iv) any stock options or restricted stock (other than as
provided in Paragraph 2 of this Agreement); (v) any outstanding awards pursuant
to the Company’s Long Term Incentive Plan or Annual Incentive Plan; and/or

-5-



--------------------------------------------------------------------------------



 



      (vi) any federal, state or governmental constitution, statute, regulation
or ordinance, including, without limitation, Title VII of the Civil Rights Act
of 1964, the Age Discrimination in Employment Act, and the California Fair
Employment and Housing Act; provided, however, that this release does not
(a) affect rights or claims that may arise after the date it is executed,
(b) waive rights or claims arising out of this Agreement, or (c) waive any
rights you may have to indemnity under the Company’s By-Laws, any individual
indemnification agreement between you and the Company, California Labor Code §
2802 or as otherwise required by law. In addition, except for acts or omissions
that are grossly negligent or amount to willful misconduct, the Company hereby
agrees to forever waive and release you from all known and unknown claims,
rights, actions, complaints, charges, liabilities, obligations, promises,
agreements, causes of action, suits, demands, damages, costs, losses, debts, and
expenses of any nature whatsoever which it ever had, now has, or may claim to
have against you. As of the date of its execution of this Agreement, the Company
represents that it is not aware of any such gross negligence or willful
misconduct.     B.   Further, each party waives and relinquishes all rights and
benefits they may have under Section 1542 of the California Civil Code.
Section 1542 reads as follows:

      “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

7.   Non-Admission.

  Nothing contained in this Agreement shall be considered an admission of any
liability whatsoever. If you elect not to sign this Agreement, this Agreement is
inadmissible in evidence to prove any liability or damage.

8.   Severability.

  Should any portion, word, clause, phrase, sentence or paragraph of this
Agreement be declared void or unenforceable, such portion shall be considered
independent and severable from the remainder, the validity of which shall remain
unaffected.

-6-



--------------------------------------------------------------------------------



 



9.   Entire Agreement and Arbitration.

  This Agreement constitutes the entire agreement between you and Quiksilver
pertaining to the subject matter hereof and supersedes any and all prior
agreements, understandings, negotiations and discussions, whether oral or
written, pertaining to the subject matter hereof. After the execution of this
Agreement, to the fullest extent allowed by law, any controversy, claim or
dispute between you and the Company (and/or any of the Released Parties)
relating to or arising out of this Agreement or your employment or the cessation
of that employment will be submitted to final and binding arbitration in Orange
County, California, for determination in accordance with the applicable rules of
the American Arbitration Association.

10.   Signature and Revocation Periods.

  So that you can review this Agreement as you deem appropriate, the Company
advises you as follows: (i) this Agreement does not waive any rights or claims
that may arise after it is executed by you; (ii) you will have twenty-one
(21) days to consider this Agreement, although you may sign it sooner than that
if you so desire; (iii) you should consult with an attorney if you desire before
executing this Agreement; and (iv) you also retain the right to revoke this
Agreement at any time during the seven (7)-day period following execution of the
Agreement. This Agreement shall not become effective or enforceable until such
seven (7)-day period has expired.

By signing below, you voluntarily accept the terms contained in this Agreement.

          Sincerely,

QUIKSILVER, INC.
      By:           Charles S. Exon      Executive Vice President, Business &
Legal Affairs, Secretary and General Counsel       

             
I HAVE READ, UNDERSTAND AND VOLUNTARILY AGREE TO THE ABOVE.
           
 
           
 
           
 
Bernard Mariette
     
 
Date    

-7-



--------------------------------------------------------------------------------



 



ATTACHMENT “A”
STOCK OPTIONS — BERNARD MARIETTE
Stock Options

                                                                      Currently
  Currently Grant Date   Expiration Date   Granted   Grant Price   Outstanding  
Exercisable
12/15/98
    12/16/08       60,000     $ 3.9271       60,000       60,000  
12/11/00
    02/12/10       200,000     $ 2.9844       200,000       200,000  
12/22/00
    12/23/10       120,000     $ 4.6094       120,000       120,000  
12/03/01
    12/04/11       320,000     $ 3.5250       320,000       320,000  
12/19/02
    12/20/12       240,000     $ 6.6575       240,000       240,000  
11/12/03
    11/13/13       240,000     $ 8.7250       240,000       240,000  
01/25/05
    01/26/15       300,000     $ 14.3050       300,000       300,000  
12/27/05
    12/28/15       150,000     $ 13.7700       150,000       100,000  
12/20/06
    12/20/16       50,000     $ 15.5500       50,000       16,666  
12/26/07
    12/27/17       80,000     $ 9.0000       80,000       0  
 
                                        Option Totals                    
1,760,000       1,596,666  
 
                                       

Restricted Stock

                                          Grant Date   Expiration Date   Granted
  Grant Price   Outstanding   Exercisable
09/29/06
    N/A       190,000     $ 0.0000       190,000       N/A  
10/17/07
    N/A       20,000     $ 0.0000       20,000       N/A  
12/26/2007
    N/A       35,000     $ 0.0000       35,000       N/A  
 
                                        Restricted Stock Totals                
    245,000       N/A  
 
                                       

